On the 21st day of November, 1912, judgment was rendered in this cause in favor of defendant in error, against plaintiff in error, for the sum of $4,000, and upon appeal to this court the plaintiff in error executed a supersedeas bond to stay the execution of said judgment, with the United States Fidelity 
Guaranty Company, a corporation, as surety upon said supersedeas bond. On the 9th day of May, 1916, the said judgment was affirmed by this court, ante, p. 67, and motion has been filed in this court, asking for judgment against the said surety on said supersedeas bond, which motion is well taken and should be granted (chapter 249, Sess. Laws 1915; Long v. O. R. Lang   Co., 49 Okla. 342, 152 P. 1078).
Judgment should therefore be entered in this case against the said United States Fidelity   Guaranty Company, a corporation, in the sum of $4,000, with interest at the rate of 6 per cent. per annum from the 22d day of November, 1912, and costs, for which let execution issue out of the trial court.
By the Court: It is so ordered.